 
EXHIBIT 10.2
 
SECOND AMENDMENT TO THE
FAIRPORT SAVINGS BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT


This SECOND AMENDMENT TO THE FAIRPORT SAVINGS BANK SUPPLEMENTAL EXECUTIVE
RETIREMENT AGREEMENT FOR KEVIN MARONEY (this "Amendment") is hereby entered into
on September 27, 2017.


WHEREAS, Fairport Savings Bank (the "Bank") and Kevin Maroney ("Executive")
entered into the Supplemental Executive Retirement Agreement, dated July 30,
2010 (the "Agreement"); and


WHEREAS, the Bank and Executive desire to amend the Agreement to (1) revise the
requirements related to the establishment and funding of an irrevocable rabbi
trust for the benefit of Executive; and (2) to limit the Bank's right to
terminate and accelerate the payments due under the Agreement.


NOW, THEREFORE, the Agreement is hereby amended as follows:
1. Amendment to Section 8.2 of the Agreement.  Section 8.2 of the Agreement is
hereby amended and restated to read as follows:
"8.2  Plan Termination.  This Agreement may be terminated in all respects only
by a written agreement signed by the Bank and the Executive.  The benefit
payable shall be the Accrual Balance as of the date this Agreement is
terminated.  The termination of this Agreement shall not cause a distribution of
benefits under this Agreement.  Rather, upon such termination, benefit
distributions will be made at the earliest distribution event permitted under
Article 2 or Article 3."
2. Deletion of Section 8.3 of the Agreement.  Section 8.3 of the Agreement is
hereby deleted in its entirety.
3. Amendment to Section 9.6 of the Agreement.  Section 9.6 is hereby amended and
restated in its entirety to read as follows:
"9.6  Unfunded Arrangement; Rabbi Trust.  Executive and the Beneficiary are
general unsecured creditors of the Bank for the distribution of benefits under
this Agreement.  The benefits represent the mere promise by the Bank to
distribute such benefits.  The rights to benefits are not subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors.  Any insurance on the Executive's life
or other informal funding asset is a general asset of the Bank to which
Executive and Beneficiary have no preferred or secured claim.  Notwithstanding
the foregoing, upon a Change in Control, the Executive's Accrual Balance shall
be paid by the Bank (or any successor) into an irrevocable rabbi trust that is a
grantor trust for the benefit of Executive and his beneficiaries, established
prior to the effective time of the Change in Control.  The rabbi trust shall be
established in accordance with Internal Revenue Service Rev. Proc. 92-64 and any
other applicable law.  Such trust shall have an independent trustee, as selected
by the Compensation Committee of the Bank.  The Bank (or its successor) shall
pay the trustee fees for the lifetime of the trust.  The rabbi trust shall be
dissolved after all assets are distributed from the trust to Executive and his
Beneficiary in accordance with the terms of the Agreement."
 

--------------------------------------------------------------------------------

4 Capitalized Terms.  Capitalized terms herein shall have the meanings ascribed
to them in the Agreement except as otherwise expressly provided in this
Amendment.
5. Effect of Amendment.  Except and to the extent modified by this Amendment,
the provisions of the Agreement shall remain in full force and effect and are
hereby incorporated into and made a part of this Amendment.
[Signature Page Follows]


2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Executive and a duly authorized representative of the Bank
has executed this Amendment as of the date first written above.
FAIRPORT SAVINGS BANK


By:       /s/ Dana C. Gavenda 
Name:  Dana C. Gavenda
Title:    President & CEO




EXECUTIVE






By:          /s/ Kevin D. Maroney 
Kevin D. Maroney






 

 
3